DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 16/042,027, filed July 23, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed October 11, 2021 has been entered. Examiner acknowledges receipt of Amendments to Application 16/042,027, which include: Amendments to the Specification pp.2-5, Amendments to the Claims pp.6-12, Amendments to the Drawings p.13 and Appendix (1 page replacement sheet), and Remarks pp.14-20 (containing applicant’s amendments). 
Regarding applicant’s Remarks on p.14, examiner has acknowledged Claims 1-4, 8, 11-17, and 19-20 have been amended, and Claims 5-6 and 18 have been cancelled, with new Claims 21-22 being added. Claims 1-4, 7-17, and 19-22 remain pending in the application. 
Regarding applicant’s Remarks on pp.14-15, examiner has acknowledged applicant’s amendments to the Specification, and they have overcome the specification and abstract objections previously set forth in the Non-Final Office Action mailed July 9, 2021.
Regarding applicant’s Remarks on p.13 and pp.14-15, examiner acknowledges applicant’s Amendments to the Drawings and Appendix (1 page replacement sheet) have overcome the drawing objections previously set forth in the Non-Final Office Action mailed July 9, 2021. 

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/042,027, which include: Remarks pp.14-20 (containing applicant’s arguments). 
Regarding applicant’s Remarks on pp.15-16 for Claims 1-20 under 35 U.S.C. 101, examiner acknowledges applicant’s arguments and have fully considered them, and have found them to be not persuasive. The existing 35 U.S.C. §101 rejections are still maintained, with the inclusion of the amended claim language according to the applicant’s amended claims. Examiner has also noted applicant has amended the claims such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated §101 analysis according to the applicant’s amended claims are also provided in the indicated sections below. 
Regarding applicant’s Remarks on pp.15-16,
“Applicant submits even that previously recited claim feature is not directed to something "implementable in the human mind". That noted claim feature is directed to generating a measure of a "quality of the local model result", and claim 1 now further recites to "apply a local model to one of the data or further data to obtain at least one local model result, the local model being obtained by use of a machine learning process". Applicant submits those claim features are clearly not implementable in the human mind.” 
Examiner has considered this argument but finds the argument to be not persuasive. Applicant’s original recitation of “a first processor” configured to “generate a measure of the quality of the local model result” is directed to a mental process that requires analysis (involving observations, judgments, evaluations, and opinions) to determine (generate) a measure of quality of a local model result, where the applicant defines “a local model result” as a predicted value from a local model, and “a measure of quality of a local model result” as a confidence score (applicant’s specification, p.8 lines 1-18). A human can analyze a prediction value from a model and apply analysis techniques (involving observations, judgments, evaluations, opinions, and through application of mathematical correlations and calculations) to further generate another value (a confidence score) to generate a measure of a quality based on a prediction result output from a local and/or global model, hence identifying and qualifying this recited limitation as a mental process. The fact that a processor (“a first processor”, “a second processor”) may be used to perform the same analysis and mathematical calculations that a human mind already performs represents a use of an additional element (a processor that is part of a generic computer) as a tool to perform and implement the same identified mental process/judicial exception. See MPEP 2106.05(f).
the local model being obtained by the use of a machine learning process” is not implementable in the human mind. However, applicant’s specification p.4 lines 8-13 recites that a machine learning process may comprise at least one of “decision tree learning, association rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, genetic algorithms, rule-based machine learning and learning classifier systems.”. A machine learning process comprising of association rules or inductive logic can be identified as a series of conditions and rules that are implementable in a human mind, as such, a human can write down and establish a set of rules or logic conditions and instantiate them on pen and paper as a representation of “machine learning process”. Examiner also notes that the applicant’s claims and specification only references the use of the machine learning process (to obtain or provide local and/or global model updates as indicated in p.7 lines 26-29, to generate a prediction result as indicated in p.8 lines 3-4) and does not provide additional details on how the machine learning process is implemented or actively trained (as both the specification and the claims only indicate that the machine process is used to obtain or provide local and/or global model updates). The specification and claims do not recite any limitations that would distinguish the machine learning process from being more than just a set of conditions and rules established by a human mind (formed through observations, judgments, evaluations, opinions). Hence, in the context of a computer environment, the “machine learning process” recited in this limitation will be treated as a general computing function (embodying those conditions and rules as executable instructions) for use in a general computer. 
Regarding applicant’s Remarks on p.16,
“Further, applicant submits the claims as currently written are clearly directed to a device with a practical application. For example applicant draws attention to the specification. see corresponding U.S. Pub (U.S. 2020/0027009) at [0004], that states: 
[0004] In recent times, there has been a growing trend in enabling decision making capabilities on the node/gateway devices. This means that devices on the edge of the network, i.e. edge nodes, can process some of the raw data and communicate only the decision. However, this means that it becomes increasingly important to keep the decision making capability of the edge devices up to date. For example, if a new situation is encountered by an edge device, the decision making model might make mistakes which if processed on a cloud server along with up to date data from other nodes might yield different results. 
This is sufficient for some applications, for example when making simple decisions, but with many of the applications this is not practical. 
The above-noted benefits realized with the device as in claim features of being able to update edge nodes is believed to be clearly directed to a practical application.”. 
Examiner has considered this argument but finds the argument to be not persuasive. According to the Step 2A Prong 2 analysis provided in the Non-Final Office Action mailed July 9, 2021, as cited in the original set of claims, the remaining individual claim elements (that were not identified as mental processes) represent either insignificant extra-solution activity operations or mere instructions to apply a judicial exception on a generic computer, according to the Step 2A Prong 2 analysis provided in the Non-Final Office Action mailed July 9, 2021 (“a memory resource storing a local model on an electronic device, the local model being obtained by the use of a machine learning process”, “a first processor configured to: obtain data at the electronic device; apply the local model to the data or further data derived from the data to obtain at least one local model result; … send the data, further data derived from the data and/or the local model result through a communication device to a second processor for use in updating a global model based on the measure of the quality of the local model result”). Taken as a whole, the Step 2B analysis further analyzed that the identified extra-solution activities amounted to well-known, understood, routine, and conventional activities of storing and retrieving information from memory, or retrieving and transmitting data over a network, and thus did not represent activities that were significantly more than the judicial exception, alone or in combination with other elements in the claim. 
Furthermore, in order to determine whether a claim integrates a judicial exception into a practical application, the specification must provide a technical explanation of how to implement the invention in the specification, and the claim itself must recite the technology improvement. According to the applicant’s published specification paragraph [0004] (U.S. PGPUB US20200027009; p.1 line 29-p.2 line 3 of the applicant’s original specification), the claims are directed to benefits of updating edge devices within an edge network by keeping the decision making capability of the machine learning process up-to-
As noted above, applicant’s remaining arguments are directed to the newly amended claim limitations, such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated §101 analysis according to the applicant’s amended claims are also provided in the indicated sections below.
Regarding applicant’s Remarks on pp.16-19 for Claims 1-9, 12-16, and 18-20 under 35 U.S.C. 102(a)(2) as being anticipated by Kasaragod et al., U.S. PGPUB 2019/0037638, examiner acknowledges applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner has also noted applicant has amended the claims such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the applicant’s amended claims are provided in the relevant sections indicated below.
Regarding applicant’s Remarks on p.18,
“In that respect applicant notes those disclosures in Kasaragod are merely recited to a multiprocessor system, but do not appear to disclose or suggest any control of what data is sent from a first processor to a second processor.” 
Examiner has considered this argument and finds the argument to be not persuasive. It is unclear what the applicant is referring to as “suggesting any control of what data is sent from a first processor to a second processor”. Kasaragod teaches edge devices, tier/hub devices, and network provider devices having a computing system architecture (Kasaragod Figure 19 and [0188]), where the computing system contains one or more processors coupled to memory and a network interface for communication of data between devices. Kasaragod further teaches sending of collected data from edge Kasaragod Figures 13 and [0139]-[0142], [0151]-[0152]), where the network provider device performs model updates that can be deployed to the tier/hub devices and edge devices (Kasaragod Figure 6 and [0088]-[0091]; and Figure 9 [0114]-[0117]). A computing system containing a processor that manages sending and receiving of data between devices based on executable instructions does exhibit “control” as to what data is sent between devices (and hence between processors controlling those devices), according to the conditions and rules implemented by those same executable instructions. Examiner is assuming that the applicant is referring that applicant’s usage of the word “control” is directed towards the applicant’s specific amended claim limitations which now recite sending, receiving, and updating of data (model update data, received data related to a local model):
wherein the first processor is further configured to: 
send at least one of the data, the further data, or the local model result to the second processor, in dependence on a comparison between the measure of the quality of the local model result and a threshold, 
receive the updated global model and a measure of quality of the update of the global model, and
update the local model with the updated global model, in dependence on a comparison between the measure of the quality of the update of the global model and the threshold. 
As noted above, applicant’s remaining arguments are directed to the newly amended claim limitations, such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the applicant’s amended claims are provided in the relevant sections indicated below.

Claim Objections
Claims 3 and 17 are objected to because of the following informalities: 
Claim 3: An incorrect verb tense is used in the following limitation: “wherein a network to a plurality of electronic devices links the second processor, updated global model data  to at least one of the electronic devices and the local model on respective electronic devices is based on the updated global model data”. Appropriate correction is required.
Claim 17: The following limitation is missing the word of: “sending at least one of the pre-processed data or features data extracted from the pre-processed data through a communication device to the second processor for use in updating the global model …”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-17, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding amended Claim 1,
The claim recites the following limitation “wherein the first processor is further configured to: … receive the updated global model and a measure of quality of the update of the global model”, but the specification fails to disclose the receiving of both an updated global model and a measure of quality of the updated global model on a processor. Examiner notes that applicant’s specification does not provide support for any data transmission (sending or receiving) containing both a updated global model and a measure of quality of the update of the global model, as applicant’s specification p.4 line 30-p.5 line The further data derived from the data may be pre-processed data or features data extracted from the pre-processed data. The method may further comprise generating a measure of the quality of the updated global model result in dependence of the updated global model; sending a request from the second processor for the preprocessed data or features data extracted from the pre-processed data based on the measure of the quality of the updated global model result; and sending the pre-processed data or features data extracted from the pre-processed data through the communication device to the second processor for use in updating the global model. … According to another embodiment there is provided a method comprising: receiving, by a second processor, data, further data derived from the data and/or at least one local model result sent from a first processor on an electronic device, the second processor including a global model, wherein the second processor is linked by a network to a plurality of electronic devices; activating, by the second processor, an update of the global model by a machine learning process based on a measure of the quality of the local model result from the local model to obtain an updated global model; sending updated global model data to at least one of the electronic devices to update their respective local models based on the quality of the local model result.”. 
Applicant’s specification Figure 3, elements 310, 312 and Figure 4 is also consistent in that respect, in that these figures do not show any data transmission containing both an updated global model and a measure of quality between the edge device and cloud device. Furthermore, according to applicant’s specification on p.15 describing Figure 4, only the sending of the update of the global model is performed from the cloud device to the edge device, where this sending is based on a locally generated measure of quality and a confidence threshold (refer to Figure 4, element 426 and p.15 lines 6-14: “The global model 408 is run using the features extracted from the preprocessed data in the cloud server 410 and the features from the edge node 402. The confidence in the results (prediction) is revaluated and then passed to cloud server decision point 426. The confidence in the results (prediction) may be considered to be generating a measure of the quality of the update of the global model 408 in dependence of the update of the global model 408. If the re-evaluated confidence > confidence threshold             
                
                    
                        t
                    
                    
                        c
                    
                
            
        , then the edge model 406 is updated with the updated global model 408. The updated global model 408 may also be sent to other edge nodes (not shown) to update their local models.”). Given the fact that the cloud device does not send both the updated global model and a measure of quality of the update of the global model to an edge device, it follows that the edge device also does not receive both an updated global model and a measure of quality of the update of the global model. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this amended claim limitation present in the specification, this amended claim limitation fails to comply with the written description requirement. For the purposes of examination, this claim limitation will be interpreted as being in line with what is only currently supported in the applicant’s specification, which is that the second processor is configured to “send the updated global model based on a measure of quality of the update of the global model”, which then corresponds to the first processor configured to “receive the updated global model, based on a measure of quality of the update of the global model”, where the decision point/comparison based on the measure of quality of the update of the global model is performed on the second processor (and not on the first processor).
Claims 2-4, 7-14, and 21 are dependent claims tracing back to independent Claim 1, and as such, inherit the same lack of written description issue found in independent Claim 1. Hence Claims 2-4, 7-14, and 21 are also rejected due to lack of written description by virtue of dependency.
Regarding amended Claim 15,
The limitation “wherein the first processor is further configured to: … receiving the updated global model and a measure of quality of the update of the global model”, but the specification fails to disclose the receiving of both an updated global model and a measure of quality of the updated global model on a processor, by the similar rationale discussed above for Claim 1. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See this amended claim limitation fails to comply with the written description requirement. For the purposes of examination, this claim limitation will be interpreted as being in line with what is only currently supported in the applicant’s specification, which is that the second processor is configured for “sending the updated global model based on a measure of quality of the update of the global model”, which then corresponds to the first processor is configured for “receiving the updated global model, based on a measure of quality of the update of the global model”, where the decision point/comparison based on the measure of quality of the update of the global model is performed on the second processor (and not on the first processor).
Claims 16-17 and 19-20 are dependent claims tracing back to independent Claim 15, and as such, inherit the same lack of written description issue found in independent Claim 15. Hence Claims 16-17 and 19-20 are also rejected due to lack of written description by virtue of dependency.
Regarding amended Claim 19,
The claim recites the following limitation: “sending updated global model data and the measure of quality of the update of the global model to at least one of electronic devices to update their respective local models based on the quality of the local model result, the local models being updated in dependence on a comparison between the measure of the quality of the update of the global model and a threshold”, but the specification fails to disclose the sending of both an updated global model and a measure of quality of the updated global model from a processor. Examiner notes that applicant’s specification does not provide support for any data transmission (sending or receiving) containing both a updated global model and a measure of quality of the update of the global model, as applicant’s specification p.4 line 30-p.5 line 15 only indicates that a device generates a measure of quality, and the sending a request is based on a measure of quality, but it does not indicate that any measure of quality or confidence is part of any sending or receiving of data between processors: “The further data derived from the data may be pre-processed data or features data extracted from the pre-processed data. The method may further comprise generating a measure of the quality of the updated global model result in dependence of the updated global model; sending a request from the second processor for the preprocessed data or features data extracted from the pre-processed data based on the measure of the quality of the updated global model result; and sending the pre-processed data or features data extracted from the pre-processed data through the communication device to the second processor for use in updating the global model. … According to another embodiment there is provided a method comprising: receiving, by a second processor, data, further data derived from the data and/or at least one local model result sent from a first processor on an electronic device, the second processor including a global model, wherein the second processor is linked by a network to a plurality of electronic devices; activating, by the second processor, an update of the global model by a machine learning process based on a measure of the quality of the local model result from the local model to obtain an updated global model; sending updated global model data to at least one of the electronic devices to update their respective local models based on the quality of the local model result.”. 
Applicant’s specification Figure 3, elements 310, 312 and Figure 4 is also consistent in that respect, in that these figures do not show any data transmission containing both an updated global model and a measure of quality between the edge device and cloud device. Furthermore, according to applicant’s specification on p.15 describing Figure 4, only the sending of the update of the global model is performed from the cloud device to the edge device, where this sending is based on a locally generated measure of quality and a confidence threshold (refer to Figure 4, element 426 and p.15 lines 6-14: “The global model 408 is run using the features extracted from the preprocessed data in the cloud server 410 and the features from the edge node 402. The confidence in the results (prediction) is revaluated and then passed to cloud server decision point 426. The confidence in the results (prediction) may be considered to be generating a measure of the quality of the update of the global model 408 in dependence of the update of the global model 408. If the re-evaluated confidence > confidence threshold             
                
                    
                        t
                    
                    
                        c
                    
                
            
        , then the edge model 406 is updated with the updated global model 408. The updated global model 408 may also be sent to other edge nodes (not shown) to update their local models.”). Given the fact that the cloud device does not send both the updated global model and a measure of quality of the update of the global model to an edge device, it follows that the edge device also does not receive both an updated global model and a measure of quality of the update of the global model. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed this amended claim limitation fails to comply with the written description requirement. For the purposes of examination, this claim limitation will be interpreted as being in line with what is only currently supported in the applicant’s specification, which is that the second processor is configured for “sending the updated global model based on a measure of quality of the update of the global model”, where the decision point/comparison based on the measure of quality of the update of the global model is performed on the second processor (and not on the first processor).
Regarding new Claim 22,
The limitation “the first processor according to claim 1” is used to inherit the recited claim limitations involving the first processor from independent Claim 1, and as such, inherits the same lack of written description issue found in independent Claim 1. Hence Claim 22 is also rejected due to lack of written description by virtue of inheritance.
Furthermore, Claim 22 recites the following limitation: “send updated global model data and the measure of quality of the update of the global model to at least one of electronic devices to update their respective local models based on the quality of the local model result, the local models being updated in dependence on a comparison between the measure of the quality of the update of the global model and a threshold”, but the specification fails to disclose the sending of both an updated global model (which corresponds to updated global model data) and a measure of quality of the updated global model from a processor, by similar rationale discussed above for Claim 19. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this amended claim limitation present in the specification, this amended claim limitation fails to comply with the written description requirement. For the purposes of examination, this claim limitation will be interpreted as being in line with what is only currently supported in the applicant’s specification, which is that the second processor is configured for “send updated global model data based on a measure of quality of the update of the global model”, where the decision 

Claim Rejections - 35 USC § 101












35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult MPEP 2106 for more details of the analysis.
Claims 1-4, 7-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter. 
Regarding amended Claim 1, 
Step 1: The claim recites a device, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim recites the following abstract ideas:
… apply a local model … the local model being obtained by use of a machine learning process (Under its broadest reasonable interpretation in light of applicant’s specification, a machine learning process comprising of association rules or inductive logic can be identified as a series of conditions and rules (i.e., a human can write down and establish a set of rules or logic conditions and instantiate them on pen and paper as a representation of “machine learning process”), and as such, the application of these conditions and rules to obtain a result represents a decision-making process (involving observations, evaluations, judgments, opinions), which is a mental process that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).), … 
… generate a measure of quality of the local model result (Under its broadest reasonable interpretation in light of applicant’s specification, generating a measure of quality of the local model result (where the measure of quality is represented by a confidence value, and the local model result is a prediction value from the local model) requires applying mathematical correlations and calculations, in addition to performing a decision-making process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(I) and 2106.04(a)(2)(III).); …
… in dependence on a comparison between the measure of the quality of the local model result and a threshold (Under its broadest reasonable interpretation, performing a comparison between a measure of the quality of the local model result and a threshold and applying that comparison as a condition in the context of performing an action (i.e., sending data) represents a decision-making process (involving observations, evaluations, judgments, opinions), which is a mental process that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).), …
… in dependence on a comparison between the measure of the quality of the update of the global model and the threshold (Under its broadest reasonable interpretation, performing a comparison between a measure of the quality of the local model result and a threshold and applying that comparison as a condition in the context of performing an action (i.e., updating the local model) represents a decision-making process (involving observations, evaluations, judgments, opinions), which is a mental process that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim further recites:
a first processor configured to: … obtain data at an electronic device (The obtaining data aspect of this claim element is directed to a form of pre-solution/insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.); 
a first processor configured to: … apply a local model to one of the data or further data to obtain at least one local model result … the further data being derived from the data (As established earlier, the local model obtained by a machine learning process (where a machine learning process is a set of association rules or inductive logic) can be identified as an instantiation of the machine learning process, which is interpreted as a representation of a generic computer component to apply an abstract idea. See MPEP 2106.05(f). Hence, the applying a local model aspect of this claim element is directed to applying these series of rules and conditions on a first processor, which is considered a form of instantiating these rules and conditions as a general computer component to further produce a local model to obtain a local model result, thus representing a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.);
a first processor configured to: … send at least one of the data, the further data or the local model result through a communication device to a second processor for use in updating a global model based on the measure of the quality of the local model result (The sending data aspect of this claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. The configuration aspect of the first processor to send data based on a measure of quality of the local model result (earlier identified as a mental process) is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional aspect of the claim element also does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.);
wherein the first processor is further configured to: … send at least one of the data, the further data, or the local model result to the second processor (The sending data aspect of this claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. The configuration aspect of the first processor to send data in dependence on a comparison (earlier identified as a mental process) is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional aspect of the claim element also does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.), …
wherein the first processor is further configured to: … receive the updated global model and a measure of quality of the update of the global model (The receiving data aspect of this claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.), and
wherein the first processor is further configured to: … update the local model with the updated global model (The “updating the local model” aspect of this claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. The configuration aspect of the first processor to update the local model in dependence on a comparison (earlier identified as a mental process) is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional aspect of the claim element also does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.), …
Step 2B: This claim further recites:
a first processor configured to: … obtain data at an electronic device (This claim element is directed to storing and retrieving information in memory, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.); 
a first processor configured to: … apply a local model to one of the data or further data to obtain at least one local model result … the further data being derived from the data (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.);
a first processor configured to: … send at least one of the data, the further data or the local model result through a communication device to a second processor for use in updating a global model based on the measure of the quality of the local model result (The sending data aspect of the claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i. Furthermore, as analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this aspect of the claim element also does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.);
wherein the first processor is further configured to: … send at least one of the data, the further data, or the local model result to the second processor (The sending data aspect of the claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i. Furthermore, as analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this aspect of the claim element also does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.), …
wherein the first processor is further configured to: … receive the updated global model and a measure of quality of the update of the global model (This claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, , and
wherein the first processor is further configured to: … update the local model with the updated global model (This claim element is directed to storing and retrieving information in memory (where updating a local model stored in memory with an updated global model is a form of storing and retrieving information in memory), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv. Furthermore, as analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this aspect of the claim element also does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.), …
Regarding amended Claim 2, 
Step 1: The claim recites the device according to claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract idea:
wherein an update of the global model to obtain the updated global model is based on the measure of the quality of the local model result (Under its broadest reasonable interpretation, making a decision to update a global model based on a measure of the quality of the local model result represents a decision-making process (involving observations, evaluations, judgments, opinions), which is a mental process that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding amended Claim 3,
Step 1: The claim recites the device according to claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim further recites:
wherein a network to a plurality of electronic devices links the second processor (This claim element is directed to generally linking the method to a technological environment (a network containing a plurality of electronic devices). See MPEP 2106.05(h). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.), 
updated global model data  to at least one of the electronic devices (The sending data aspect of this claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) and 
the local model on respective electronic devices is based on the updated global model data (This claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).  
Step 2B: This claim further recites:
wherein a network to a plurality of electronic devices links the second processor (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim See MPEP 2106.05(h).), 
updated global model data  to at least one of the electronic devices (This claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.) and 
the local model on respective electronic devices is based on the updated global model data (This claim element is directed to storing and retrieving information in memory (where the updated global model data is stored and retrieved from memory, and where updating a local model based on the received updated global model data involves updating storing model data or code in memory and does not indicate .  
Regarding amended Claim 4, 
Step 1: The claim recites the device according to claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the global model is updated in response to at least one of the data, the further data or the local model result (This claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).  
Step 2B: This claim further recites:
wherein global model is updated in response to at least one of the data, the further data or the local model result (This claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i. This claim element is also directed to storing and retrieving information in memory (where the received data is stored and retrieved from memory, and where updating a global model based on the received data involves storing model data or code in memory and does not indicate an active machine learning training step), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.).  
Regarding original Claim 7, 
Step 1: The claim recites the device according to claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract idea:
wherein the measure of the quality of the local model result is dependent on a confidence in the local model result (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as calculating a confidence value based on the local model result (where the confidence represents the measure of the quality of the local model result) represents a mathematical relationship, a way of organizing and manipulating information using mathematical correlations. See MPEP 2106.04(a)(2)(I-A) example iv.).  
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding amended Claim 8, 
Step 1: The claim recites the device according to claim 7, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
… in dependence on a comparison between the confidence in the local model result and a confidence threshold (Under its broadest reasonable interpretation, comparing between a confidence in the local model result and a confidence threshold represents a mental process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim further recites:
wherein the first processor is configured to send at least one of the data, the further data or the local model result (This claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. The configuration aspect of the first processor to send data in dependence on a comparison (earlier identified as a mental process) is considered a form of applying mere instructions on a generic computer to …  
Step 2B: This claim further recites:
wherein the first processor is configured to send at least one of the data, the further data or the local model result (This claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i. Furthermore, as analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this aspect of the claim element also does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …  
Regarding original Claim 9, 
Step 1: The claim recites the device according to claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
… based on the measure of the quality of the local model result (Under its broadest reasonable interpretation, making a decision to send a local model update requires based on the measure of the quality of the local model result represents a decision-making process (involving observations, evaluations, judgments, opinions), which is a mental process that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim further recites:
wherein the first processor is configured to send a local model update request from the electronic device based on the measure of the quality of the local model result (This claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the .  
Step 2B: This claim further recites:
wherein the first processor is configured to send a local model update request from the electronic device based on the measure of the quality of the local model result (This claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i. Furthermore, as analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this aspect of the claim element also does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding original Claim 10, 
The device according to claim 1, 
wherein the further data derived from the data is pre-processed data or features data extracted from the pre-processed data.  
Step 1: The claim recites the device according to claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the further data derived from the data is pre-processed data or features data extracted from the pre-processed data (This claim element places an additional limitation on the further data derived from the data as being either pre-processed data or features data extracted from the pre-processed data, as well as generally linking the system to a technological environment. Type definitions .  
Step 2B: This claim further recites:
wherein the further data derived from the data is pre-processed data or features data extracted from the pre-processed data (As analyzed in Step 2A Prong 2, type definitions and a general linking to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding amended Claim 11, 
Step 1: The claim recites the device according to claim 10, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 10, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim further recites:
wherein the first processor is configured to send at least one of the pre-processed data or the features data from the electronic device to the second processor based on the measure of the quality of the local model result, the updated global model is based on at least one of the processed data (This claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.), 
Step 2B: This claim further recites:
wherein the first processor is configured to send at least one of the pre-processed data or the features data from the electronic device to the second processor based on the measure of the quality of the local model result, the updated global model is based on at least one of the processed data (This claim element is directed to retrieving or transmitting data over a network (where the pre-processed or features data is sent over a network), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i. This claim element is also .  
Regarding amended Claim 12, 
Step 1: The claim recites the device according to claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the electronic device includes at least one of an end node, a domestic device, a fridge, a cooker, a television, a plug, a bulb, a light, a security system, a door lock, a camera, a heating system, a thermostat, a speaker, a mobile telecommunications device, a smart phone, a vehicle device, an industrial device, a manufacturing device, a wearable device, or a medical device (This claim element places an additional limitation on the types of electronic devices, as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).).  
Step 2B: This claim further recites:
wherein the electronic device includes at least one of an end node, a domestic device, a fridge, a cooker, a television, a plug, a bulb, a light, a security system, a door lock, a camera, a heating system, a thermostat, a speaker, a mobile telecommunications device, a smart phone, a vehicle device, an industrial device, a manufacturing device, a wearable device, or a medical device (As analyzed in Step 2A Prong 2, type definitions and a general linking to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding amended Claim 13, 
Step 1: The claim recites the device according to claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the data includes sensor data from at least one of a temperature sensor, a proximity sensor, an accelerometer, an IR sensor, a pressure sensor, a light sensor, an ultrasonic sensor, a smoke sensor, a gas sensor, an alcohol sensor, a touch sensor, a colour sensor, a humidity sensor, a tilt sensor, a flow and level sensor, an optical sensor, an electric current sensor, an electric potential sensor, a magnetic sensor, a chemical sensor, a radiation sensor, an altimeter sensor, a force sensor, a radio sensor, a speed sensor, a fluid sensor, or a position sensor (This claim element places an additional limitation on the types of sensor data, as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).).  
Step 2B: This claim further recites:
wherein the data includes sensor data from at least one of a temperature sensor, a proximity sensor, an accelerometer, an IR sensor, a pressure sensor, a light sensor, an ultrasonic sensor, a smoke sensor, a gas sensor, an alcohol sensor, a touch sensor, a colour sensor, a humidity sensor, a tilt sensor, a flow and level sensor, an optical sensor, an electric current sensor, an electric potential sensor, a magnetic sensor, a chemical sensor, a radiation sensor, an altimeter sensor, a force sensor, a radio sensor, a speed sensor, a fluid sensor, or a position sensor (As analyzed in Step 2A Prong 2, type definitions and a general linking to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding amended Claim 14, 
Step 1: The claim recites the device according to claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the machine learning process includes at least one of decision tree learning, association rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, genetic algorithms, rule-based machine learning, or learning classifier systems (As established earlier, a machine learning process using association rules and inductive logic is interpreted as a representation of a generic computer component, which in the context of the claims, is being applied as mere instructions to implement a judicial exception. See MPEP 2106.05(f).).  
Step 2B: This claim further recites:
wherein the machine learning process includes at least one of decision tree learning, association rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, genetic algorithms, rule-based machine learning, or learning classifier systems (As analyzed in Step 2A Prong 2, applying mere instructions to implement a judicial exception does not integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding amended Claim 15, 
Step 1: The claim recites a method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim recites the following abstract ideas:
… wherein the local model being obtained by use of a machine learning process (Under its broadest reasonable interpretation in light of applicant’s specification, a machine learning process comprising of association rules or inductive logic can be identified as a series of conditions and rules that are implementable in a human mind (i.e., a human can write down and establish a set of rules or logic , … 
generating a measure of quality of the local model result (Under its broadest reasonable interpretation in light of applicant’s specification, generating a measure of quality of the local model result (where the measure of quality is represented by a confidence value, and the local model result is a prediction value from the local model) requires applying mathematical correlations and calculations, in addition to performing a decision-making process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(I) and 2106.04(a)(2)(III).); …
…  in dependence on a comparison between the measure of the quality of the local model result and a threshold (Under its broadest reasonable interpretation, performing a comparison between a measure of the quality of the local model result and a threshold and applying that comparison as a condition for sending data represents a decision-making process (involving observations, evaluations, judgments, opinions), which is a mental process that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).), …
… in dependence on a comparison between the measure of the quality of the update of the global model and the threshold (Under its broadest reasonable interpretation, performing a comparison between a measure of the quality of the local model result and a threshold and applying that comparison as a condition for updating the local model represents a decision-making process (involving observations, evaluations, judgments, opinions), which is a mental process that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim further recites:
obtaining data at an electronic device (This claim element is directed to a form of pre-solution/insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.); 
applying a local model to one of the data or further data to obtain at least one local model result … the further data being derived from the data (As established earlier, the local model is obtained by use of a machine learning process, where the machine learning process was identified earlier as a series of rules and conditions formulated by a mental process. This claim element is directed to applying these series of rules and conditions on a first processor, which is considered a form of instantiating these rules and conditions as a general computer component to further produce a local model to obtain a local model result, thus representing a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.);
… sending at least one of the data, the further data or the local model result to a second processor for use in updating a global model based on the measure of the quality of the local model result (This claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.);
… receiving the updated global model and a measure of quality of the update of the global model (This claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.); and
updating the local model with the updated global model (This claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.), …
Step 2B: This claim further recites:
obtaining data at an electronic device (This claim element is directed to storing and retrieving information in memory, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.); 
applying a local model to one of the data or further data to obtain at least one local model result … the further data being derived from the data (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.);
… sending at least one of the data, the further data or the local model result to a second processor for use in updating a global model based on the measure of the quality of the local model result (This claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.);
wherein the first processor is further configured to: … send at least one of the data, the further data, or the local model result to the second processor (This claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.), …
… receiving the updated global model and a measure of quality of the update of the global model (This claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.); and
updating the local model with the updated global model (This claim element is directed to storing and retrieving information in memory (where updating a local model stored in memory with an updated global model is a form of storing and retrieving information in memory), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.), …
Regarding amended Claim 16, 
Step 1: The claim recites the method according to claim 15, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 15, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract idea:
wherein an update of the global model to obtain the updated global model is based on the measure of the quality of the local model result (Under its broadest reasonable interpretation, making a decision to update a global model based on a measure of the quality of the local model result represents a decision-making process (involving observations, evaluations, judgments, opinions), which is a mental process that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding amended Claim 17, 
Step 1: The claim recites the method according to claim 16, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 16, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the further data is pre-processed data or features data extracted from the pre-processed data (This claim element places an additional limitation on the further data derived from the data as being either pre-processed data or features data extracted from the pre-processed data, as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).), …
… the method further comprising: … receiving a request from the second processor for the pre-processed data or features data extracted from the pre-processed data based on the measure of the quality of the updated global model result (This claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not ; and 
… the method further comprising: … sending at least one [of] the pre-processed data or features data extracted from the pre-processed data through a communication device to the second processor for use in updating the global model, the updated global model being based on at least one of the pre-processed data or features data (This claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).  
Step 2B: This claim further recites:
wherein the further data is pre-processed data or features data extracted from the pre-processed data (As analyzed in Step 2A Prong 2, type definitions and a general linking to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.), …
… the method further comprising: … receiving a request from the second processor for the pre-processed data or features data extracted from the pre-processed data based on the measure of the quality of the updated global model result (This claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.); and 
… the method further comprising: … sending at least one [of] the pre-processed data or features data extracted from the pre-processed data through a communication device to the second processor for use in updating the global model, the updated global model being based on at least one of the pre-processed data or features data (This claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.).  
Regarding amended Claim 19,
Step 1: The claim recites a method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim recites the following abstract ideas:
… a global model by a machine learning process based on a measure of quality of the local model result (As indicated earlier, under its broadest reasonable interpretation in light of applicant’s specification, a machine learning process comprising of association rules or inductive logic can be identified as a series of conditions and rules that are implementable in a human mind (i.e., a human can write down and establish a set of rules or logic conditions and instantiate them on pen and paper as a representation of “machine learning process”), and as such, the generation of these conditions and rules (to update a global model by a machine learning process) represents a decision-making process (involving observations, evaluations, judgments, opinions), which is a mental process that is implementable in the human mind. See MPEP 2106.04(a)(2)(III). Under its broadest reasonable interpretation, making a decision to update a global model based on performing a comparison involving the measure of the quality of the local model result represents a decision-making process (involving observations, evaluations, judgments, opinions), which is a mental process that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).); 
generating the updated global model and a measure of quality of the update of the global model (Under its broadest reasonable interpretation in light of applicant’s specification, a machine learning process comprising of association rules or inductive logic can be identified as a series of conditions and rules that are implementable in a human mind (i.e., a human can write down and establish a set of rules or logic conditions and instantiate them on pen and paper as a representation of “machine learning process”), and as such, the generation of these conditions and rules (to generate the updated global model) represents a decision-making process (involving observations, evaluations, judgments, opinions), which is a mental process that is implementable in the human mind. See MPEP 2106.04(a)(2)(III). Under its broadest reasonable interpretation in light of applicant’s specification, generating a measure of quality of the update of the global model (where the measure of quality is represented by a confidence value, and the update of the global model yields a result that is a prediction value from the updated global ; and
… in dependence on a comparison between the measure of the quality of the update of the global model and a threshold (Under its broadest reasonable interpretation, performing a comparison between a measure of the quality of the local model result and a threshold and applying that comparison as a condition for updating respective local models represents a decision-making process (involving observations, evaluations, judgments, opinions), which is a mental process that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim further recites:
receiving, at least one of data, further data or at least one local model result from a local model, the further data being derived from the data (This claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.); …
updating a global model (This claim element (of performing a global model update) is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
sending updated global model data and the measure of quality of the update of the global model to at least one of electronic devices to update their respective local models based on the quality of the local model result (This claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… the local models being updated (The aspect of the local models being updated is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. The aspect that these local models are updated in  …
Step 2B: This claim further recites:
receiving, at least one of data, further data or at least one local model result from a local model, the further data being derived from the data (This claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.), 
updating a global model ((This claim element is directed to storing and retrieving information in memory (where updating a global model stored in memory is a form of storing and retrieving information in memory), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.) …
sending updated global model data and the measure of quality of the update of the global model to at least one of electronic devices to update their respective local models based on the quality of the local model result (This claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.),
… the local models being updated (This claim element is directed to storing and retrieving information in memory (where updating a local model stored in memory with an updated global model is a form of storing and retrieving information in memory), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv. Furthermore, as analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not integrate the judicial exception into a practical application. See MPEP 2106.05(f).  …
Regarding amended Claim 20, 
Step 1: The claim recites a non-transitory storage medium comprising computer program instructions, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim recites the following abstract ideas:
… perform the method according to claim 15.
Although Claim 20 is an independent claim, this claim recites performing the method according to claim 15, and hence inherits the same abstract ideas indicated in Claim 15 Step 2A Prong 1. Hence Claim 20 is also rejected under §101 using the same rationale provided in Claim 15 Step 2A Prong 1.
Step 2A Prong 2: This claim further recites:
computer program instructions, the computer program instructions, when executed by a processor, are configured to cause the processor to (This claim element is considered a form of applying mere instructions (with the local model representing software execution that takes input data to generate a local model result output) on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… perform the method according to claim 15.
Although Claim 20 is an independent claim, this claim recites performing the method according to claim 15, and hence inherits the same claim elements as indicated in Claim 15 Step 2A Prong 2. Hence Claim 20 is also rejected under §101 using the same rationale provided in Claim 15 Step 2A Prong 2.
Step 2B: This claim further recites:
computer program instructions, the computer program instructions, when executed by a processor, are configured to cause the processor to (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not integrate the judicial  …
… perform the method according to claim 15.
Although Claim 20 is an independent claim, this claim recites performing the method according to claim 15, and hence inherits the same claim elements as indicated in Claim 15 Step 2B. Hence Claim 20 is also rejected under §101 using the same rationale provided in Claim 15 Step 2B.
Regarding new Claim 21,
Step 1: The claim recites a device, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
a memory resource storing the local model on an electronic device (The memory resource aspect of the claim element (where the memory resource contains a local model) is directed to a form of applying mere instructions on a generic computer to implement a judicial exception (where the local model was recited earlier in Claim 1 as being “obtained by use of a machine learning process”, where the machine learning process itself was also identified earlier in Claim 1 as being a generic computer component used in a generic computer). See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. The storing aspect of the claim element (i.e., storing the local model) is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
a memory resource storing the local model on an electronic device (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not integrate the judicial exception into a practical application. See MPEP 2106.05(f). The storing aspect of the claim element is directed storing and retrieving information in memory (e.g., the local model is stored .
Regarding new Claim 22,
Step 1: The claim recites a system, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim recites the following abstract ideas:
the first processor according to claim 1; …
Although Claim 22 is an independent claim, this claim recites the first processor according to claim 1, and hence inherits the same abstract ideas indicated in Claim 1 Step 2A Prong 1. Hence Claim 22 is also rejected under §101 using the same rationale provided in Claim 1 Step 2A Prong 1.
The remainder of the claim is similar in scope with Claim 19, and hence recites the same abstract ideas indicated in Claim 19 Step 2A Prong 1 (assigned to the second processor). Hence Claim 22 is also rejected under §101 using the same rationale provided in Claim 19 Step 2A Prong 1.
Step 2A Prong 2: This claim further recites:
the first processor according to claim 1; …
Although Claim 22 is an independent claim, this claim recites the first processor according to claim 1, and hence inherits the same claim elements as indicated in Claim 1 Step 2A Prong 2. Hence Claim 22 is also rejected under §101 using the same rationale provided in Claim 1 Step 2A Prong 2.
The remainder of the claim is similar in scope with Claim 19, and hence recites the same claim elements as indicated in Claim 19 Step 2A Prong 2 (assigned to the second processor). Hence Claim 22 is also rejected under §101 using the same rationale provided in Claim 19 Step 2A Prong 2.
Step 2B: This claim further recites:
the first processor according to claim 1; …
Although Claim 22 is an independent claim, this claim recites the first processor according to claim 1, and hence inherits the same claim elements as indicated in Claim 1 Step 2B. Hence Claim 22 is also rejected under §101 using the same rationale provided in Claim 1 Step 2B.
Hence Claim 22 is also rejected under §101 using the same rationale provided in Claim 19 Step 2B.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 12-16, and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasaragod et al., U.S. PGPUB 2019/0037638, filed 7/26/2017 [hereafter referred as Kasaragod].
Regarding amended Claim 1, Kasaragod teaches
(Currently Amended) A device for comprising: 
a first processor configured to: 
obtain data at an electronic device (Examiner’s note: Under its broadest reasonable interpretation, the term “A device” used in the preamble of the claim is interpreted as an apparatus, which is distinct from “an electronic device” used in the body of the claim. Kasaragod teaches edge devices implemented on a computing system framework receiving data from one or more data collectors corresponding to sensors on the edge device (Kasaragod Figures 4, 6, 9, 13; Figure 19 and [0188]-[0190]; [0048], [0053]).); 
apply a local model to one of the data or further data to obtain at least one local model result, the local model being obtained by use of a machine learning process, the further data being derived from the data (Examiner’s note: As indicated earlier, Kasaragod teaches edge devices, with those edge devices containing a local model (Kasaragod Figures 4, 6, 9, 13), where the local model is represented as a machine learning model that is trained and maintained by a model training service/model trainer located on a provider network device (Kasaragod [0030]; Figure 6 and [0088]; and Figure 9 and [0114]). Kasaragod further teaches applying the collected data to the model to generate a local prediction, thus representing the process of obtaining a local model result (Kasaragod paragraph [0064]: “ … the edge device 400 includes a local model 108 that may receive data from one or more data collectors 122 (e.g., sensors) and process the received data. … In embodiments, the one or more operations may include analyzing the data, modifying the data based on the analyzing, and/or generating a result based on the analyzing (e.g., prediction, new data, one or more commands, or some other result). For example, the result may be a local prediction 110. … the local prediction 110 may be received by a result manager 112.”).); 
generate a measure of the quality of the local model result (Examiner’s note: As indicated earlier, Kasaragod teaches a local model using collected data to generate a local prediction, where this prediction is input into a result manager residing on an edge device to generate a confidence level based on this prediction, where this confidence level represents is a measure of the quality based on the local model result) for the local prediction (Kasaragod [0060]: “…the hub device (e.g., result manager) determines whether to correct the local prediction to generate a corrected prediction. … the result manager may determine a confidence level for the local result …” and [0070]-[0071]: “ … to determine whether to correct the local prediction 110 based on … the local prediction 110, the result manager 112 may first determine a confidence level for the local prediction 110 … In some embodiments, the result manager 112 may determine whether a confidence level for the local prediction 110 is above a threshold level. If so, then the result manager 112 may generate an initial response based on the local prediction 110 before receiving the prediction 120 from the provider network 102 or before determining whether to correct the local prediction 110 based on the prediction 120 and/or the local prediction 110.”).), and 
send at least one of the data, the further data or the local model result through a communication device to a second processor for use in updating a global model based on the measure of the quality of the local model result (Examiner’s note: Applicant’s use of “at least one of … or” in this claim limitation is interpreted to indicate that the sending of one of the listed  Examiner also notes the claim language “… for use in updating a global model …” recites an intended use for the data, the further data, or the local model result, and hence the identified claim language carries no patentable weight during examination of this claim. As indicated earlier, Kasaragod teaches generating a local prediction, where this prediction is used by a result manager to send a message containing sensor data (Kasaragod paragraph [0067]: “… the result manager 112 may generate a command or other message that causes the edge device 400 to perform an action. … the result manager 112 may send the command or message to an endpoint, such as … another computing device outside of the local network 104 …”), with this message reaching a provider network device containing a local model update (Kasaragod Figure 6, see also Kasaragod Figure 4, element 118; [0065]: “ … the provider network 102 may be considered a remote provider network … the data processing service 116 and/or the model 118 receives the data sent from the and [0089]-[0090]: “One or more of the edge devices may collect data from a respective data collector 122 and send the data to the provider network via the local network 104 and the network 114. … the model training service 604 of the provider network 102 may receive the data 608 from one or more of the edge devices 600.”). The sending of this message from the edge device containing the collected sensor information is based on the result manager (or tier manager on hub/tier devices, Kasaragod [0141]) to perform a comparison performed on a confidence level resulting from the local prediction and a threshold (Kasaragod [0151]: “… an edge device or tier device may generate a prediction based on processing of the data 1312 using the model of the edge device or the tier device. The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device). If not, then the edge device or the tier device may use the prediction (e.g., to generate a response), without sending the data on to the tier device (or to the other tier device).”, and  [0160]-[0164] and [0059]-[0061] for network topologies involving hub/tier devices).);
wherein the first processor is further configured to:
send at least one of the data, the further data, or the local model result to the second processor, in dependence on a comparison between the measure of the quality of the local model result and a threshold (Examiner’s note: Applicant’s use of “at least one of … or” in this claim limitation is interpreted to indicate that the sending of one of the listed alternatives will satisfy this limitation. As indicated earlier, Kasaragod teaches the sending of this message from the edge device containing the collected sensor information is based on a comparison performed on a confidence level resulting from the local prediction and a threshold (Kasaragod [0151]: “… an edge device or tier device may generate a prediction based on processing of the data 1312 using the model of the edge device or the tier device. The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device). If not, then the edge device or the tier device may use the prediction (e.g., to generate a response), without sending the data on to the tier device (or to the other tier device).”, and similarly recited in [0160]-[0164] and [0059]-[0061] for network topologies involving hub/tier devices).),
receive the updated global model and a measure of quality of the update of the global model (Examiner’s note: As indicated earlier in the 112(a) lack of written description analysis, this claim limitation will be interpreted as “receive the updated global model, based on a measure of quality of the update of the global model”, where the decision point/comparison based on the measure of quality of the update of the global model is performed on the second processor. Kasaragod teaches a provider network device containing a model training service that generates and sends local model updates through networks to reach edge devices for updating their respective local models, where these local model updates from the provider network device correspond to global model updates for the edge devices and are generated through received data from the edge devices (Kasaragod Figure 6 and [0088]-[0091]). See also Kasaragod Figure 9 and [0114]-[0117] for the model update flow involving tier/hub devices and edge devices. Kasaragod Figure 5B, elements 520-526 further teaches that the data processing service on the network provider device generates model updates by performing a comparison between a generated result and a remote result (from edge devices from other networks), where this generated result is based on a generating a prediction from the model resulting from analyzing the received data (such that analyzing the received data at the network provider device involves using the corresponding model to generate a prediction, with this analysis resulting in an updated model at the network provider device, as described in Kasaragod [0066]). This comparison is done in order to conditionally trigger the sending of a model update, where this comparison between these two results is used for determining increasing accuracy, and as such, this comparison represents a comparison based on a measure of quality of the global model and a threshold by determining differences between the two results and analyzing the difference to determine an increased accuracy (Kasaragod paragraphs [0082]-[0087]: “… At block 520, the data processing service obtains data from a computing device of a remote network (e.g., edge device 400 or hub device 100). In embodiments, the data may be collected from one or more data collectors (e.g., sensors) of the computing device. … At block 522, the data processing service obtains a remote result from a remote data processing model of the computing device … At block 524, the data processing service performs, by a data processing model of the data processing service, one or more operations on the data to generate a result … the data processing service may also generate an update for the remote data processing model of the computing device based on the remote result and the result and then transmit the update for the remote data processing model to the computing device of the remote network. … For example, the data processing service may determine one or more changes that need to be made to increase accuracy of the remote data processing model, based on one or more differences between the remote result and the result.”).), and 
update the local model with the updated global model, in dependence on a comparison between the measure of the quality of the update of the global model and the threshold (Examiner’s note: As indicated earlier, Kasaragod teaches a network provider device performing a comparison between two results, where the comparison is used for determining increasing accuracy, and thus representing a comparison based on a measure of quality and a threshold by determining difference between the two results and analyzing the difference to determine an increased accuracy, where this increased accuracy value represents a threshold (Kasaragod paragraphs [0082]-[0087]).).
Regarding amended Claim 2, Kasaragod teaches
(Currently Amended) The device according to claim 1, 
wherein an update of the global model to obtain the updated global model is based on the measure of the quality of the local model result (Examiner’s note: Under its broadest reasonable interpretation, the claim language “an update of the global model to obtain the updated global model” is in reference to the received data, further data, or local model result sent from an edge device to be used as data for updating a model, as identified in the following Claim 1 limitation: “send at least one of the data, the further data, or the local model result … for use in updating a global model …”. As described earlier, the measure of quality is generated locally on a device, and is not transmitted between devices, thus the measure of quality of the local model result from an edge device (which is interpreted as being distinct from the measure of quality of the update of the global model) is not present on the device where an update of the global model is performed. Hence, the limitation “an update of the global model … based on the measure of the quality of the local model result” is in reference to applying the local model result on the edge device through the local comparison against a threshold on the edge device, and repeating this process for all intermediate devices, with this comparison based on a local model result serving as the trigger to send the data from the edge device and intermediate devices to propagate this data to the network provider device. Kasaragod teaches a network provider device receiving data collected from edge devices, where the propagation of the received data from the edge devices to the tier/hub devices to the network provider device is controlled through a comparison of a confidence value against a threshold level at each of the edge device and tier/hub devices to reach the network provider device (Kasaragod [0151]-[0152], and similarly recited in [0160]-[0164] and [0059]-[0061]). The network provider device uses the received data to perform model updates on the local model stored at the network provider Kasaragod [0028]: “… a provider network and/or a hub device may update local data models of edge devices based on data collected by the edge devices. … a provider network and/or hub may periodically receive data from edge devices and generate new updates to local models based on the new data. The provider network and/or a hub device may then deploy the updates to the respective edge devices.”). Kasaragod [0028]; Figure 6 and [0088]-[0091] teaches analyzing the received data and producing a local model update at the model training service on the network provider device (where this analysis of the received data to produce a local model update results in a updated global model), and where the local model update (corresponding to an updated global model) is sent and propagated back through networks to reach an edge device. Kasaragod Figure 9 and [0114]-[0117] similarly teaches the similar sending and propagation back through hub/tier devices to reach an edge device.).  
Regarding amended Claim 3, Kasaragod teaches
(Currently Amended) The device according to claim 1, 
wherein a network to a plurality of electronic devices links the second processor (Examiner’s note: As shown in Kasaragod Figure 6, Kasaragod teaches a provider network (the second processor) is linked to a plurality of edge devices via networks 104 and 114 (Kasaragod [0088]-[0091]). See also Kasaragod Figure 9 and [0114]-[0117] for the model update flow involving tier/hub devices and edge devices.), 
updated global model data  to at least one of the electronic devices (Examiner’s note: As indicated earlier, Kasaragod teaches a provider network device containing a model training service that generates and sends local model updates through networks to reach edge devices for updating their respective local models, where these local model updates from the provider network device correspond to global model updates for the edge devices and are generated through received data from the edge devices (Kasaragod Figure 6 and [0088]-[0091]). See also Kasaragod Figure 9 and [0114]-[0117] for the model update flow involving tier/hub devices and edge devices.) and 
the local model on the respective electronic devices is based on the updated global model data (Examiner’s note: As indicated earlier, Kasaragod teaches a provider network device containing a model Kasaragod Figure 6 and [0088]-[0091]). See also Kasaragod Figure 9 and [0114]-[0117] for the model update flow involving tier/hub devices and edge devices.).  
Regarding amended Claim 4, Kasaragod teaches
(Currently Amended) The device according to claim 1, 
wherein the global model is updated in response to at least one of the data, the further data or the local model result (Examiner’s note: Applicant’s use of “at least one of … or” in this claim limitation is interpreted to indicate that the presence of one of the listed alternatives will satisfy this limitation. As indicated earlier, Kasaragod teaches a provider network device containing a model training service that generates and sends local model updates through networks to reach edge devices for updating their respective local models, where these local model updates from the provider network device correspond to global model updates for the edge devices and are generated through received data from the edge devices (Kasaragod Figure 6 and [0088]-[0091]). See also Kasaragod Figure 9 and [0114]-[0117] for the model update flow involving tier/hub devices and edge devices.).  
Regarding original Claim 7, Kasaragod teaches
The device according to claim 1, 
wherein the measure of the quality of the local model result is dependent on a confidence in the local model result (Examiner’s note: Kasaragod Figure 4 teaches a result manager/tier manager on an tier/hub or edge device determining a confidence level for the local prediction generated by the local model on the tier device (where this local prediction corresponds to a local model result), and the confidence level represents a measurement of accuracy for a model, where Kasaragod teaches that a higher confidence level reflects more accurate results from a model (thus corresponding to a measure of a quality for the model, Kasaragod [0057], [0060], [0064] and [0070]-[0071]: “ … to determine whether to correct the local prediction 110 based on … the local prediction 110, the result manager 112 may first determine a confidence level for the local prediction 110 … In some embodiments, the result manager 112 may determine whether a confidence level for the local prediction 110 is above a threshold level. If so, then the result manager 112 may generate an initial response based on the local prediction 110 before receiving the prediction 120 from the provider network 102 or before determining whether to correct the local prediction 110 based on the prediction 120 and/or the local prediction 110.”).).  
Regarding amended Claim 8, Kasaragod teaches
(Currently Amended) The device according to claim 7, 
wherein the first processor is configured to send at least one of the data, the further data or the local model result in dependence on a comparison between the confidence in the local model result and a confidence threshold (Examiner’s note: Applicant’s use of “at least one of … or” in this claim limitation is interpreted to indicate that the sending of one of the listed alternatives will satisfy this limitation. As indicated earlier, Kasaragod teaches the sending of this message from the edge device containing the collected sensor information is based on a comparison performed on a confidence level resulting from the local prediction and a threshold, where this threshold in the context of comparing it against a confidence level is interpreted as a confidence threshold (Kasaragod [0151]: “… an edge device or tier device may generate a prediction based on processing of the data 1312 using the model of the edge device or the tier device. The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device). If not, then the edge device or the tier device may use the prediction (e.g., to generate a response), without sending the data on to the tier device (or to the other tier device).”, and similarly recited in [0160]-[0164] and [0059]-[0061] for network topologies involving hub/tier devices).).  
Regarding original Claim 9, Kasaragod teaches
(Original) The device according to claim 1, 
wherein the first processor is configured to send a local model update request from the electronic device based on the measure of the quality of the local model result (Examiner’s note: As indicated earlier, Kasaragod teaches generating a local prediction, where this prediction is used by a result manager to send a message containing sensor data (Kasaragod paragraph [0067]: “… the result manager 112 may generate a command or other message that causes the edge device 400 to perform an action. … the result manager 112 may send the command or message to an endpoint, such as … another computing device outside of the local network 104 …”), with this message reaching a provider network device containing a local model update (Kasaragod Figure 6, see also Kasaragod Figure 4, element 118; [0065]: “ … the provider network 102 may be considered a remote provider network … the data processing service 116 and/or the model 118 receives the data sent from the and [0089]-[0090]: “One or more of the edge devices may collect data from a respective data collector 122 and send the data to the provider network via the local network 104 and the network 114. … the model training service 604 of the provider network 102 may receive the data 608 from one or more of the edge devices 600.”). The sending of this message from the edge device containing the collected sensor information is based on the result manager (or tier manager on hub/tier devices, Kasaragod [0141]) to perform a comparison performed on a confidence level resulting from the local prediction and a threshold (Kasaragod [0151]).).  
Regarding amended Claim 12, Kasaragod teaches
(Currently Amended) The device according to claim 1, 
wherein the electronic device includes at least one of 
an end node, a domestic device, a fridge, a cooker, a television, a plug, a bulb, a light, a security system, a door lock, a camera, a heating system, a thermostat, a speaker, a mobile telecommunications device, a smart phone, a vehicle device, an industrial device, a manufacturing device, a wearable device, or a medical device (Examiner’s note: An edge device (corresponding to an electronic device) includes a home device (“domestic device”) including temperature sensing devices (thermostat) and humidity detector (Kasaragod [0053]: “ … an edge device may be any type of computing device that collects data from the environment via one or more sensors. … an edge device may be a microphone, camera, temperature sensing device, humidity detector, vibration detector, smoke detector, motion sensor, etc. … an edge device may be any type of intelligent IoT device capable of communicating with other computing devices.”).).  
Regarding amended Claim 13, Kasaragod teaches
(Currently Amended) The device according to claim 1, 
wherein the data includes sensor data from at least one of 
a temperature sensor, a proximity sensor, an accelerometer, an IR sensor, a pressure sensor, a light sensor, an ultrasonic sensor, a smoke sensor, a gas sensor, an alcohol sensor, a touch sensor, a colour sensor, a humidity sensor, a tilt sensor, a flow and level sensor, an optical sensor, an electric current sensor, an electric potential sensor, a magnetic sensor, a chemical sensor, a radiation sensor, an altimeter sensor, a force sensor, a radio sensor, a speed sensor, a fluid sensor, or a position sensor (Examiner’s note: An edge device containing receiving data from one or more data collectors, where a data collector is a sensor on the edge device collecting environmental data including temperature and humidity (Kasaragod [0064]: “ … the edge device 400 includes a local model 108 that may receive data from one or more data collectors 122 (e.g., sensors) and process the received data.” and [0073]: “ … a data collector 122 may include any suitable device for collecting and/or generating data. For example, a data collector 122 may be an environmental sensor device that detects one or more environmental conditions (e.g., temperature, humidity, etc.) and generates and/or collects environmental data based on the detected environmental conditions.”).).  
Regarding amended Claim 14, Kasaragod teaches
(Currently Amended) The device according to claim 1, 
wherein the machine learning process includes at least one of 
decision tree learning, association rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, genetic algorithms, rule-based machine learning, or learning classifier systems (Examiner’s note: Various models used in edge and provider network devices include neural network models, deep neural network, artificial intelligence models (e.g., artificial neural networks, deep learning) (Kasaragod [0030]: “As used herein, a model may be any data processing model suitable for processing input data to generate one or more results … a model may include a neural network, deep neural network, static or dynamic neural network, a memory network, and/or any other model architecture suitable for processing the collected data and generating one or more results/predictions … a model may include any computational model, machine learning model, or artificial intelligence model suitable for processing data and generating one or more results.”).).  
Regarding amended Claim 15, Kasaragod teaches
(Currently Amended) A method comprising: 
obtaining data at an electronic device (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
applying a local model on the electronic device to one of the data or further data to obtain at least one local model result, the further data being derived from the data, wherein the local model is obtained by use of a machine learning process (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
generating a measure of quality of the local model result (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
sending at least one of the data, the further data or the local model result to a second processor for use in updating a global model based on the measure of the quality of the local model result, and in dependence on a comparison between the measure of the quality of the local model result and a threshold (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.);
receiving the updated global model and a measure of quality of the update of the global model (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); and
updating the local model with the updated global model, in dependence on a comparison between the measure of the quality of the update of the global model and the threshold (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.).  
Regarding amended Claim 16, Kasaragod teaches
(Currently Amended) The method according to claim 15, wherein an update of the global model to obtain the updated global model is based on the measure of the quality of the local model result (This .  
Regarding amended Claim 19, Kasaragod teaches
(Currently Amended) A method comprising: 
receiving at least one of data, further data or at least one local model result from a local model, the further data being derived from the data (Examiner’s note: Applicant’s use of “at least one of … or” in this claim limitation is interpreted to indicate that the receiving of one of the listed alternatives will satisfy this limitation. As indicated earlier, Kasaragod [0028]; Figure 6 and [0088]-[0091] teaches analyzing the received data and producing a local model update at the model training service on the network provider device (where this analysis of the received data to produce a local model update results in a updated global model), and where the local model update (corresponding to an updated global model) is sent and propagated back through networks to reach an edge device. Kasaragod Figure 9 and [0114]-[0117] similarly teaches the similar sending and propagation back to hub/tier devices to reach an edge device.);
updating a global model by a machine learning process based on a measure of quality of the local model result (Examiner’s note: Under its broadest reasonable interpretation, the claim language “updating a global model by a machine learning process” is in reference to applying the received data, further data, or local model result sent from an edge device. As described earlier, the measure of quality is generated locally on a device, and is not transmitted between devices, thus the measure of quality of the local model result from an edge device (which is interpreted as being distinct from the measure of quality of the update of the global model) is not present on the device where an update of the global model is performed. Hence, the limitation “updating a global model … based on a measure of quality of the local model result” is in reference to applying the local model result on the edge device through the local comparison against a threshold on the edge device, and repeating this process for all intermediate devices, with this comparison based on a local model result serving as the trigger to send the data from the edge device and intermediate devices to propagate this data to the network provider device. Kasaragod teaches a network provider device receiving data collected from edge devices, where the propagation of the received data from the edge devices to the tier/hub devices to the network provider device is controlled through a comparison of a confidence value against a threshold level at each of the Kasaragod [0151]-[0152], and similarly recited in [0160]-[0164] and [0059]-[0061]). The network provider device uses the received data to perform model updates on the local model stored at the network provider device, where this local model stored at the network provider device is interpreted as a global model for the corresponding local model on the edge device, Kasaragod [0028]: “… a provider network and/or a hub device may update local data models of edge devices based on data collected by the edge devices. … a provider network and/or hub may periodically receive data from edge devices and generate new updates to local models based on the new data. The provider network and/or a hub device may then deploy the updates to the respective edge devices.”). As indicated earlier, Kasaragod [0028]; Figure 6 and [0088]-[0091] teaches analyzing the received data and producing a local model update at the model training service on the network provider device (where this analysis of the received data to produce a local model update results in a updated global model), and where the local model update (corresponding to an updated global model) is sent and propagated back through networks to reach an edge device. Kasaragod Figure 9 and [0114]-[0117] similarly teaches the similar sending and propagation back through hub/tier devices to reach an edge device. The model training service/model trainer at the network provider device shown in Kasaragod Figures 6 and 9 represents a machine learning process that performs analysis of the received data and training of the model stored at the network provider device.); 
generating the updated global model and a measure of quality of the update of the global model (Examiner’s note: As indicated earlier, Kasaragod [0028]; Figure 6 and [0088]-[0091] teaches analyzing the received data and producing a local model update at the model training service on the network provider device (where this analysis of the received data to produce a local model update results in a updated global model), and where the local model update (corresponding to an updated global model) is sent and propagated back through networks to reach an edge device. Kasaragod Figure 9 and [0114]-[0117] similarly teaches the similar sending and propagation back to hub/tier devices to reach an edge device. As indicated earlier, Kasaragod Figure 5B, elements 520-526 further teaches that the data processing service on the network provider device generates model updates by performing a comparison between a generated result and a remote result (from edge devices from other networks), where this Kasaragod [0066]). This comparison is done in order to conditionally trigger the sending of a model update, where this comparison between these two results is used for determining increasing accuracy, and as such, this comparison represents a comparison based on a measure of quality of the global model and a threshold by determining differences between the two results and analyzing the difference to determine an increased accuracy (Kasaragod paragraphs [0082]-[0087]).);
sending updated global model data and the measure of quality of the update of the global model to at least one of electronic devices to update their respective local models based on the quality of the local model result, the local models being updated in dependence on a comparison between the measure of the quality of the update of the global model and a threshold (Examiner’s note: As indicated earlier in the 112(a) lack of written description analysis, this claim limitation will be interpreted as “sending updated global model data, based on a measure of quality of the update of the global model …”, where the decision point/comparison based on the measure of quality of the update of the global model is performed on the second processor. Examiner also notes the claim limitation “the local models being updated in dependence on a comparison between the measure of the quality of the update of the global model and a threshold” as being the intended result of sending the updated global model data to the electronic devices to trigger the update of the local models on the edge devices, and hence this identified claim language also carries no patentable weight during examination of this claim. As indicated earlier, Kasaragod teaches a provider network device containing a model training service that generates and sends local model updates through networks to reach edge devices for updating their respective local models, where these local model updates from the provider network device correspond to global model updates for the edge devices and are generated through received data from the edge devices (Kasaragod Figure 6 and [0088]-[0091]). See also Kasaragod Figure 9 and [0114]-[0117] for the model update flow involving tier/hub devices and edge devices. Kasaragod [0111] further teaches the updates from the model training service to one or more respective local models at the respective edge devices can be based on a state of the respective edge device, such as the health status of the edge device, or other performance Kasaragod Figure 5B, elements 520-526 further teaches that the data processing service on the network provider device generates model updates by performing a comparison between a generated result (i.e., where this result is based on a prediction based on analyzing the received data, as described in Kasaragod [0066]) and a remote result (from edge devices from other networks) in order to conditionally send a model update, where this comparison between these two results is used for determining increasing accuracy, and thus representing a comparison based on a measure of quality and a threshold by determining differences between the two results and analyzing the difference to determine an increased accuracy (Kasaragod paragraphs [0082]-[0087]).).
Regarding amended Claim 20, Kasaragod teaches
(Currently Amended) A non-transitory storage medium comprising computer program instructions, the computer program instructions, when executed by a processor (Examiner’s note: A computer system representing edge devices (the first processor) and provider network (the second processor) containing system memory, which stores program instructions (Kasaragod Figure 19, elements 1900, 1910; [0188]-[0191] and [0197]: “…the methods may be implemented by a computer system that includes a processor executing program instructions stored on a computer-readable storage medium coupled to the processor…”).), 
are configured to cause the processor to perform the method according to claim 15 (This claim limitation is similar in scope to Claim 15, and hence is rejected under similar rationale.).  
Regarding new Claim 21,
(New) The device according to claim 1, further comprising a memory resource storing the local model on the electronic device (Kasaragod Figure 6, Figure 9, Figure 13: A provider network deploying local models on edge devices, with both provider network and edge devices implemented as computer systems with processors and system memory, and edge devices containing memory including a local model (Kasaragod Figure 19, elements 1900, 1910; paragraphs [0188]-[0189], and Figure 7, elements 600, 200, 202, 602; [0107]: “FIG. 7 is a block diagram of an edge device that implements a local model… the edge device 600 includes processor 200, a memory 202, … The memory 202 includes a local model 602.”).).
Regarding new Claim 22,
(New) A system comprising:
the first processor according to claim 1 (This claim limitation is similar in scope to Claim 1, and hence is rejected by similar rationale.); and
a second processor configured to:
receive the at least one of the data, the further data or the at least one local model result from a local model (This claim limitation is similar in scope to a corresponding claim limitation in Claim 19 (with the claim limitation performed on a second processor), and hence is rejected by similar rationale.);
update a global model by a machine learning process based on a measure of quality of the local model result (This claim limitation is similar in scope to a corresponding claim limitation in Claim 19 (with the claim limitation performed on a second processor), and hence is rejected by similar rationale.);
generate the updated global model and a measure of quality of the update of the global model (This claim limitation is similar in scope to a corresponding claim limitation in Claim 19 (with the claim limitation performed on a second processor), and hence is rejected by similar rationale.); and
send updated global model data and the measure of quality of the update of the global model to at least one of electronic devices to update their respective local models based on the quality of the local model result, the local models being updated in dependence on a comparison between the measure of the quality of the update of the global model and the threshold (This claim limitation is similar in scope to a corresponding claim limitation in Claim 19 (with the claim limitation performed on a second processor), and hence is rejected by similar rationale.).  

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kasaragod et al., U.S. PGPUB 2019/0037638, filed 7/26/2017 [hereafter referred as Kasaragod] in view of Nagaraju et al., U.S. PGPUB 2018/0032908, published 2/1/2018 [hereafter referred as Nagaraju].
Regarding original Claim 10, Kasaragod teaches
(Original) The device according to claim 1. 
However, Kasaragod does not explicitly teach 
wherein the further data derived from the data is pre-processed data or features data extracted from the pre-processed data.  
Nagaraju teaches
wherein the further data derived from the data is pre-processed data or features data extracted from the pre-processed data (Examiner’s note: Applicant’s use of “or” in this claim limitation is interpreted to indicate that the presence of one of the listed alternatives will satisfy this limitation. Nagaraju [0045]-[0048], [0090]-[0092] teaches that edge devices can process raw sensor data as well Nagaraju Figure 1 and Figure 6, [0104]-[0106]; [0023]: “… any of the edge devices or server computer systems can use schemas to extract training data from unprocessed data or minimally processed data ("raw data") or data derived from the raw data.”; [0037]: “In an effort to reduce the vast amounts of raw data generated by an edge device, which is used to train the local or global model and/or is analyzed by each edge device 12 to perform local actions, tools may be used to pre-process the raw data based on anticipated data analysis needs.”; [0112]: “At least a portion of the raw data 66 at each edge device 12 is processed with a local model 18 to produce output data 70. In some embodiments, at least a portion of the output data 70 can be pushed to the server computer system 14 as training data.”).).
Both Kasaragod and Nagaraju are analogous art since both teach using machine learning models on edge devices and remote provider network devices/server devices.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collected sensor data from the edge device of Kasaragod and apply the pre-processing step and implement the data intake and query modules of Nagaraju as a way to further pre-process and query the collected sensor data on the edge device. The motivation to combine is taught in Nagaraju, since edge devices can generate large amounts of data, taking up computational and storage resources. Pre-processing the data before sending it to a provider network/server computer system for further analysis and processing can help reduce the amount of data transmitted between the edge device and server, saving bandwidth, computational resources, and storage requirements, thereby improving the efficiency and performance of the system (Nagaraju [0003]: “Multiple edge devices within an information technology environment can generate large amounts of data ("edge data") from diverse locations. The edge data may be generated passively (e.g., sensors collecting environmental temperatures) and/or generated actively (e.g., cameras photographing detected objects). … The large amounts and often-diverse nature of edge data in certain environments can give rise to various challenges in relation to managing, understanding and effectively utilizing the data.” and [0037]: “In an effort to reduce the vast amounts of raw data generated by an edge device, which is used to train the local or global model and/or is analyzed by each edge device 12 to perform local actions, tools may be used to pre-process the raw data based on anticipated data analysis needs.”).
Regarding amended Claim 11, Kasaragod in view of Nagaraju teaches
(Currently Amended) The device according to claim 10, 
wherein the first processor is configured to send at least one of the pre-processed data or the features data from the electronic device to the second processor based on the measure of the quality of the local model result (Examiner’s note: As indicated earlier, Nagaraju teaches that edge devices can process raw sensor data before sending the data to the server computer in the form of summary data (Nagaraju Figure 1 and Figure 6, [0104]-[0106]; Nagaraju [0023], [0037], [0112]), where this processed raw sensor data corresponds to “at least one of the pre-processed data … from the electronic device”. As indicated earlier, Kasaragod teaches sending of a message from the edge device containing the collected sensor information, where this sending is based on the result manager/tier manager performing a comparison performed on a confidence level resulting from the local prediction and a threshold (Kasaragod [0151]-[0152] and similarly recited in [0160]-[0164] and [0059]-[0061] for network topologies involving hub/tier devices). When combined with the teachings of Kasaragod, the processed raw data from the edge device taught in Nagaraju corresponds to the “further data derived from the data” from Claims 1 and 11, and thus can be sent from a tier/hub device to other tier hub devices and to the network provider device as taught in Kasaragod, using the comparison condition of the generated confidence level of the local prediction against a threshold as taught in Kasaragod.), 
the updated global model is based on at least one of the processed data or the features data (Examiner’s note: Nagaraju teaches a server computer system receiving the training data (containing the processed data from the edge device), and using the data to trigger the update of a global model (Nagaraju [0113]: “The server computer system 14 can apply at least a portion of the global training data 68 as inputs to one or more machine learning algorithms 20 (processes) for training a global model 22. Hence, the global model 22 is trained based on data generated by the multiple distributed edge devices 12. Model data is sent back to each of the edge devices 12 to update each local model 18 accordingly.”).).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kasaragod et al., U.S. PGPUB 2019/0037638, filed 7/26/2017 [hereafter referred as Kasaragod] in view of Nagaraju et al., U.S. PGPUB 2018/0032908, published 2/1/2018 [hereafter referred as Nagaraju], in further view of Ralhan, Dushyant, U.S. PGPUB 2019/0354809, provisional 62/674,381 filed 5/21/2018 [hereafter referred as Ralhan].
Regarding Claim 17, Kasaragod teaches
(Currently Amended) The method according to claim 16. 
However, Kasaragod does not explicitly teach 
wherein the further data is pre-processed data or features data extracted from the pre-processed data, and 
the method further comprising: 
receiving a request from the second processor for the pre-processed data or features data extracted from the pre-processed data …
… sending at least one of the pre-processed data or features data extracted from the pre-processed data through a communication device to the second processor for use in updating the global model,
the updated global model being based on at least one of the pre-processed data or features data.
Nagaraju teaches
wherein the further data is pre-processed data or features data extracted from the pre- processed data (This claim limitation is similar in scope to a corresponding claim limitation in Claim 10, and hence is rejected by similar rationale.), and 
the method further comprising: 
receiving a request from the second processor for the pre-processed data or features data extracted from the pre-processed data (Examiner’s note: Nagaraju teaches sending query requests to trigger the edge device to monitor certain edge data (locally acquired data) that has been processed through filters, transforms and rules, and to send that data back to the computer server as summary data, Nagaraju Figure 6 and [0106]: “… an SPL query may configure the edge device 12 to monitor certain edge data. … One or more filters 56, transforms 58, and/or rules 60 may be used to configure the edge device 12 to send summary data, based on its locally acquired data, back to the server computer system 14. The data summary sent from each of the edge devices 12 can then form global training data to train the global model 22 on the server computer system 14.”).) …
… sending at least one of the pre-processed data or features data extracted from the pre-processed data through a communication device to the second processor for use in updating the global model (Examiner’s note: As indicated earlier, Nagaraju teaches sending summary data back to the computer server, where the summary data represents data that has been processed through filters, transforms, and rules for use as training data to train the global model (resulting in updating the global model, Nagaraju Figure 6 and [0106]).),
the updated global model being based on at least one of the pre-processed data or features data (Examiner’s note: As indicated earlier, Nagaraju teaches sending summary data back to the computer server, where the summary data represents data that has been processed through filters, transforms, and rules for use as training data to train the global model (resulting in updating the global model, Nagaraju Figure 6 and [0106]).).
Both Kasaragod and Nagaraju are analogous art since both teach using machine learning models on edge devices and remote provider network devices/server devices.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collected sensor data from the edge device of Kasaragod and apply the pre-processing step and implement the data intake and query modules of Nagaraju as a way to further pre-process and query the collected sensor data on the edge device. The motivation to combine is taught in Nagaraju, as provided in the prior art claim mapping of Claim 10 recited above.
While Kasaragod in view of Nagaraju teaches receiving a query request from a server computer for additional pre-processed data to be sent to the server computer, Kasaragod in view of Nagaraju does not explicitly teach
… the method further comprising: 
receiving a request from the second processor … based on the measure of the quality of the updated global model result; …
Ralhan teaches
… the method further comprising: 
receiving a request from the second processor … based on the measure of the quality of the updated global model result (Examiner’s note: Ralhan teaches training a machine learning model, and determining a degree of accuracy for a machine learning model as a way to control the triggering of additional data (from a remote database that stores collected data from edge devices) to re-train the model until it reaches a desired degree of accuracy (based on its outputs or predictions), where the machine-learning model uses this additional training data to improve its accuracy, where the degree of accuracy of a model based on the its outputs/results (“predictions”) is interpreted as a measure of the model’s confidence, and where this feedback loop of re-training of the model until it reaches a desired degree of accuracy is directed towards updating the global model (Ralhan Figure 2 and [0045], Ralhan Figure 5 and [0073]-[0076]: “In block 504, a machine-learning model is trained using the training data. … if the outputs from the machine-learning model closely correspond with the desired outputs, the machine-learning model may have a high degree of accuracy. … if the machine-learning model has an inadequate degree of accuracy for a particular task, the process can return to block 504, where the machine-learning model can be further trained using additional training data or otherwise modified to improve accuracy. … In block 508, new data is received. … the new data is received from a remote database … constructed from various subsets of data …”).); …
Both Kasaragod in view of Nagaraju and Ralhan are analogous art since both teach training and updating a machine learning model located on a computer server using collected data received from sensors on edge devices.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the querying process taught in Kasaragod in view of Nagaraju and apply a determination of accuracy taught in Ralhan as a way to control the triggering of additional data to be sent to a server in order to re-train the machine learning model. The motivation to combine is taught in Ralhan, as a way to maintain and improve the accuracy of a model to a certain level, thereby maintaining the Ralhan [0074]-[0077]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121